Utt.t,, J.
An action of ejectment was brought in the John Doe (common law) form, the only demise being laid in A. J. Walker. A bill of exceptions complaining of the grant of a nonsuit was sued out to this court by one I. W. Walker. Inasmuch as no demise was laid in I. W. Walker as lessor, he was not a party plaintiff in the court below, and can not complain of the judgment of nonsuit. Accordingly the writ of error will be dismissed.

Writ of error dismissed.

All the Justices concur. '
Ejectment; from Pierce superior court. Motion to dismiss.
N» H. Williams and Walter A. Milton, for plaintiff in error.